Citation Nr: 1003961	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
left knee disability.  

2.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to the service-connected 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans










INTRODUCTION

The Veteran served on active duty from May 1973 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  


REMAND

In the substantive appeal received at the RO in February 
2007, the Veteran asked to testify at a hearing conducted 
before a Veterans Law Judge (VLJ) at the RO.  A June 2009 
letter attempted to inform the Veteran that his requested 
hearing had been scheduled for the following month.  This 
correspondence, however, was returned to the RO as 
undeliverable.  

Subsequently, in January 2010, the Veteran's representative 
verified the Veteran's current address.  Specifically, the 
representative explained that the Veteran's current address 
was correctly listed on the June 2009 notification letter.  
In any event, the fact remains that the June 2009 letter was 
returned to the RO as undeliverable.  Clearly, therefore, the 
Veteran did not receive notice of the scheduling of his 
requested hearing.  Thus, the representative asked that the 
hearing be rescheduled.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  In the present appeal, the Board 
agrees that the Veteran's requested hearing should be 
rescheduled.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:  

Reschedule the Veteran for his requested 
hearing before a VLJ at an in-person 
hearing at the RO.  Then, notify him of 
the scheduling of his requested hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


